  Case 14-81317       Doc 83   Filed 03/07/19 Entered 03/07/19 13:16:25             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                       )                BK No.:    14-81317
MICHAEL SHERE                                )
                                             )                Chapter: 13
                                             )
                                                              Honorable Thomas M. Lynch
                                             )
                                             )
               Debtor(s)                     )

                                    Order Lifting Automatic Stay

        This matter coming before the court for hearing on OAKBROOK WOODS CONDOMINIUM
HOMEOWNER'S ASSOCIATION's Motion for Relief from Stay pursuant to Section 362 of the
Bankruptcy Code, due notice having been given to the parties in interest, the court having jurisdiction of
the subject matter and the parties, the court being fully advised,

  IT IS ORDERED:

   OAKBROOK WOODS CONDOMINIUM HOMEOWNER'S ASSOCIATION's Motion for Relief
from Stay as to 1680 W. Chrysler Drive, Belvidere, Illinois 61008 is granted.

  The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.




                                                          Enter:


                                                                   Honorable Thomas M. Lynch
Dated: March 07, 2019                                              United States Bankruptcy Judge

 Prepared by:
 #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
